83724: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23674: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83724


Short Caption:R.J. REYNOLDS TOBACCO CO. VS. DIST. CT. (CAMACHO)Court:Supreme Court


Related Case(s):82654


Lower Court Case(s):Clark Co. - Eighth Judicial District - A807650Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/16/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerR.J. Reynolds Tobacco CompanyRebecca L. Crooker
							(Bailey Kennedy)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestAnthony CamachoSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Michael Aaron Hersh
							(Hersh Kirtman PLLC/Boca Raton FL)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						Kimberly Lauren Wald
							(Haggard Law Firm/FL)
						


Real Party in InterestASM Nationwide CorporationBrian A. Jackson
							(Shook, Hardy & Bacon LLP/Kansas City)
						Jennifer Kenyon
							(Shook, Hardy & Bacon LLP/Kansas City)
						Daniela LaBounty
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Bruce R. Tepikian
							(Shook, Hardy & Bacon LLP/Kansas City)
						


Real Party in InterestLiggett Group, LLCJ. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Kelly Anne Luther
							(Kasowitz Benson Torres LLP/Miami)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestPhilip Morris USA, Inc.Brian A. Jackson
							(Shook, Hardy & Bacon LLP/Kansas City)
						Jennifer Kenyon
							(Shook, Hardy & Bacon LLP/Kansas City)
						Daniela LaBounty
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Bruce R. Tepikian
							(Shook, Hardy & Bacon LLP/Kansas City)
						


Real Party in InterestSandra CamachoSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Michael Aaron Hersh
							(Hersh Kirtman PLLC/Boca Raton FL)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						Kimberly Lauren Wald
							(Haggard Law Firm/FL)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


08/22/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/05/2021Filing FeeFiling fee paid. E-Payment $250.00 from Dennis L. Kennedy. (SC)


11/05/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-31848




11/05/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-31849




11/05/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-31850




11/05/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-31852




11/05/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-31853




11/05/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-31854




11/05/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-31856




11/16/2021Order/ProceduralFiled Order/Answer Writ Petition. Real party in interest's answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-32928




11/17/2021MotionFiled Petitioner R.J. Reynolds Tobacco Company's Motion to Consolidate. (SC)21-33162




11/19/2021Order/ProceduralFiled Order. Cause appearing, and despite real party in interest, R.J. Reynolds Tobacco Company's opposition, petitioners' motion for a voluntary dismissal of the petition in Docket No. 82654 is granted. "The petition is dismissed." The parties to bear their own attorney fees and costs. R.J. Reynolds' motions to consolidate these matters are denied as moot. SNP21 - RP/LS/AS. Nos. 82654/83724. (SC)21-33398




12/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interests Sandra Camacho and Anthony Camacho's answer to writ petition &#8203;due: December 28, 2021. (SC)21-35681




12/16/2021Petition/WritFiled Real Parties in Interest (Camacho) Answer to Petition for Writ. (SC)21-35924




12/16/2021AppendixFiled Real Parties in Interest (Camacho) Appendix to Answer to Petition for Writ. Vol. 1. (SC)21-35926




01/07/2022Order/ProceduralFiled Order to File Documents.  To date real parties ASM Nationwide Corporation d/b/a Silverado Smokes & Cigars; Liggett Group, Inc.; and Philip Morris, USA, Inc. have not filed answers to the petition. Those real parties in interest shall have 7 days from the date of this order to file and serve their answers to the petition.  Petitioner shall have 21 days from the date of this order to file and serve any reply to the answers.  (SC)22-00663




01/14/2022Petition/WritFiled Real Parties in Interests' (Philip Morris USA Inc.'s , Liggett Group LLC's, and ASM Nationwide Corporation) Answer to and Joinder in R.J. Reynolds Tobacco Company's Petition for Writ of Mandamus or Prohibition. (SC)22-01507




01/28/2022Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)22-02992




06/16/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-19166




06/24/2022Notice/IncomingFiled Petitioner's Notice of Appearance for Valentin Leppert and Ursula Marie Henninger. (SC)22-20097




06/29/2022Order/ProceduralFiled Order. The clerk of this court shall add attorneys Valentin Leppert and Ursula Marie Henninger of King & Spalding, LLP, to the docket as associated counsel for petitioner. (SC)22-20523




07/28/2022Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before: Silver/Cadish/Pickering. Author: Cadish, J. Majority: Silver/Cadish. Pickering, J., concurring in result only. 138 Nev. Adv. Opn. No. 55. NNP22-AS/EC/KP. (SC).22-23674





Combined Case View